DETAILED ACTION

Allowable Subject Matter
Claims 2-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts do not teach “A semiconductor device comprising: a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a sixth transistor, a seventh transistor, an eighth transistor, and a ninth transistor, wherein one of a source and a drain of the first transistor is electrically connected to a wiring to which a clock signal is input, wherein the other of the source and the drain of the first transistor is electrically connected to one of a source and a drain of the fourth transistor, and a first gate signal line, wherein a gate of the first transistor is electrically connected to one of a source and a drain of the second transistor, one of a source and a drain of the third transistor, a gate of the seventh transistor, and a gate of the ninth transistor, wherein a gate of the second transistor is electrically connected to a second gate signal line, wherein a gate of the third transistor is electrically connected to a signal line, wherein a gate of the fourth transistor is electrically connected to a gate of the fifth transistor, one of a source and a drain of the sixth transistor, and one of a source and a drain of the seventh transistor, wherein the other of the source and the drain of the sixth transistor is electrically connected to one of a source and a drain of the eighth transistor, and a gate of the eighth transistor, wherein a gate of the sixth transistor is electrically connected to the other of the source and the drain of the eighth transistor, and one of a source and a drain of the ninth transistor, wherein a power supply line is electrically connected to the other of the source and the drain of the fourth transistor, the other of the source and the drain of the fifth transistor, the other of the source and the drain of the seventh transistor, and the other of the source and the drain of the ninth transistor.”
Specifically, the closest prior arts Morosawa (US Pub: 2003/0002615 A1) teaches at least nine transistor each with source and drain connections and clock control as well as input from signal lines, however Morosawa do not teach the specific connection for each of the gate of the transistor as well as the power supply line structure of the current applications.  Also the prior art Wei (US 2007/0086558) is also analyzed to have similar input control structure, but do not recited the electrical connection for each of the first to ninth transistor as disclosed in the current applications.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Lo (US Pub: 2006/0291610 A1) is cited to teach a similar type timing control system for a TFT based shift register design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







   20140331791